625 S.E.2d 113 (2005)
STATE of North Carolina
v.
Steven Van McHONE.
No. 148A91-5.
Supreme Court of North Carolina.
November 10, 2005.
Kenneth J. Rose, Director, Cindy Adcock, Durham, for McHone.
Valerie Spalding, Special Deputy Attorney General, C. Ricky Bowman, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Attorney General on the 10th day of November 2005 in this matter for a writ of certiorari to review the order of the Superior Court, Surry County, the following order was entered and is hereby certified to the Superior Court of that County:
"Allowed for the limited purpose of vacating stay of execution by order of the Court in conference, this the 10th day of November 2005."
Upon consideration of the petition filed by Attorney General on the 10th day of November 2005 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Surry County:
"Dismissed as moot by order of the Court in Conference this the 10th day of November 2005."
Upon consideration of the petition for Writ of Prohibition filed by Attorney General on the 10th day of November 2005 in this matter, the following order was entered and is:
"Allowed pursuant to Rule 22 of the Rules of Appellate Procedure by order of the Court in conference, this the 10th day of November 2005."